Callahan and Van Voobhis, JJ.
(dissenting). We consider that this is not a proper case for the cross action pleaded, first, because of the contingent nature of the right of subrogation. Impleading persons who are or may be liable over to fire insurance companies, when and if the insurance company pays the loss, is likely to result in uncalled for litigation between insurer and insured, in order to postpone payment of legitimate claims while issues of negligence are being tried in which the insured has no interest. The language that third-party defendants may be joined who “ are or may be liable ” to indemnify the primary defendant, connotes situations where there is a debatable issue concerning the liability of the indemnitor on the facts as they exist; if, on the basis of facts that have already taken place, there is a question whether the third party may be liable, joinder is proper. It can hardly have been the intention of subdivision 1 of section 193-a of the Civil Practice Act, however, to authorize joinder of third-party defendants who cannot possibly be liable to the insurer, unless some event happens which is not inevitable and has not happened yet. The third-*647party plaintiff must have, at least, some color of a present cause of action. The rule that subrogation does not occur until the insurance company has paid the loss (Ocean A. & G. Corp. v. Hooker Electrochemical Co., 240 N. Y. 37) was designed, as it seems to us, to serve a wise purpose in this sort of situation.
Moreover, the third-party defendant was entitled to avail itself of the arbitration clause in its construction contract. It should not be held to have waived arbitration for the reason that application was not made to arbitrate a claim which, concededly, has not yet come into existence. No claim was asserted against the third-party defendant by plaintiff, nor by Uris Brothers, with whom it contracted, nor could any claim be made by the insurance company until it had paid the loss. Therefore no arbitrable dispute has arisen, and an application for arbitration would have been premature. Waiver cannot result from failing to move when there was nothing to arbitrate.
We dissent and vote to affirm.
Pecic, P. X, and Bergan, X, concur with Cohn, J.; Callahan and Van Voorhis, XT., dissent and vote to affirm, in opinion.
Judgment and order reversed and the motion to dismiss the third-party complaint denied, with costs. [See post, p. 1030.]